Exhibit 10.35


STANDARD FORM OF
BONUS RESTRICTED SHARE UNIT AGREEMENT
(PCMC)






Terms and Conditions


1.    Grant of RSUs.


(a)    The Company hereby grants the number of restricted share units (“RSUs”)
set forth in the Essential Grant Terms (as defined below) to the Participant set
forth in the Essential Grant Terms, on the terms and conditions hereinafter set
forth. This grant is made pursuant to the terms of the Accenture Ltd 2001 Share
Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Restricted Share Unit
Agreement. Each RSU represents the unfunded, unsecured right of the Participant
to receive a Share on the date(s) specified herein. Capitalized terms not
otherwise defined herein shall have the same meanings ascribed to them in the
Plan.


(b)    This grant of RSUs is subject to the Bonus Restricted Share Unit
Agreement Essential Grant Terms (the “Essential Grant Terms”) attached hereto
and the Standard Form of Bonus Restricted Share Unit Agreement Terms and
Conditions which together constitute the Bonus Restricted Share Unit Agreement
(the “Agreement”).


2.    Vesting Schedule.


(a)    Subject to the Participant’s continued employment with the Company or any
of its Affiliates (collectively, the “Constituent Companies”), the RSUs shall
vest pursuant to the vesting schedule set forth in the Essential Grant Terms (as
modified by this Agreement), until such RSUs are 100% vested. Upon the
Participant’s termination of employment for any reason, any unvested RSUs shall
immediately terminate, and no further Shares shall be issued or transferred
under Section 3 of this Agreement in respect of such unvested RSUs; provided,
however, that if (i) the Participant’s employment with the Constituent Companies
terminates due to the Participant’s death or Disability, the RSUs granted
hereunder shall vest with respect to 100% of the RSUs held by the Participant on
the date of such termination of employment, or (ii) the Participant’s employment
with the Constituent Companies terminates due to an Involuntary Termination, an
additional number of RSUs granted hereunder shall vest on the date of such
Involuntary Termination equal to that number of RSUs that are scheduled to vest
on the next scheduled vesting date following the date of such Involuntary
Termination as set forth in the Essential Grant Terms.


(b)    For purposes of this Agreement:


(i)    “Cause” shall have the meaning set forth in Section 3(c) below.


(ii)    “Disability” shall have the meaning set forth in Section 3(b) below.


(iii)    “Involuntary Termination” shall mean termination of employment with the
Constituent Companies (other than for “Cause”) which is not voluntary and which
is acknowledged as being “involuntary” in writing by an authorized officer of
the Company.


3.    Form and Timing of Issuance or Transfer.


(a)    In General. Unless the Committee or its designee permits the Participant
to elect to defer the issuance or transfer of Shares under this Agreement
pursuant to the terms and conditions established by the Committee in its sole
discretion, the Company shall issue or cause there to be transferred to the
Participant that number of Shares as set forth in the Essential Grant Terms,
until all of the Shares underlying the vested RSUs have been issued or
transferred; provided that on each such delivery date, a number of RSUs equal to
the number of Shares issued or transferred to the Participant shall be
extinguished; provided, further, however, that upon the




--------------------------------------------------------------------------------


issuance or transfer of Shares to the Participant, in lieu of a fractional
Share, the Participant shall receive a cash payment equal to the Fair Market
Value of such fractional Share.


(b)    Death or Disability. Notwithstanding Section 3(a) of this Agreement, if
the Participant’s employment with the Constituent Companies terminates due to
the Participant’s death or Disability, the Company shall, as soon as practicable
following such termination of employment, issue, or procure the transfer of, the
Shares underlying such vested RSUs to the Participant or his or her estate
(rounded down to the next whole Share), at which time a number of RSUs equal to
the number of Shares issued or transferred to the Participant or to his or her
estate shall be extinguished; provided, however, that upon the issuance or
transfer of Shares to the Participant or to his or her estate, in lieu of a
fractional Share, the Participant or his or her estate shall receive a cash
payment equal to the Fair Market Value of such fractional Share.


For purposes of this Agreement, “Disability” shall mean “disability” as defined
(i) in any employment agreement then in effect between the Participant and the
Company or any Affiliate or (ii) if not defined therein, or if there shall be no
such agreement, as defined in the long-term disability plan maintained by the
Participant’s employer as in effect from time to time, or (iii) if there shall
be no plan, the inability of the Participant to perform in all material respects
his or her duties and responsibilities to the Constituent Companies for a period
of six (6) consecutive months or for an aggregate period of nine (9) months in
any twenty-four (24) consecutive month period by reason of a physical or mental
incapacity.


(c)    Notwithstanding Sections 3(a) and 3(b) of this Agreement, upon the
Participant’s termination of employment with the Constituent Companies for Cause
or to the extent the Participant otherwise takes such action which would
constitute Cause, to the extent legally permissible, any outstanding RSUs shall
immediately terminate. For purposes of this Agreement, “Cause” shall mean
“cause” as defined in any employment or consultancy agreement (or similar
agreement) or in any letter of appointment then in effect between the
Participant and the Company or any Affiliate or if not defined therein (it being
the intent that the definition of “Cause” shall include, at a minimum, the acts
set forth below), or if there shall be no such agreement, to the extent legally
permissible, (a) the Participant’s embezzlement, misappropriation of corporate
funds, or other material acts of dishonesty, (b) the Participant’s commission or
conviction of any felony, or of any misdemeanor involving moral turpitude, or
entry of a plea of guilty or nolo contendere to any felony or misdemeanor, (c)
engagement in any activity that the Participant knows or should know could harm
the business or reputation of the Company or an Affiliate, (d) the Participant’s
material failure to adhere to the Company’s or an Affiliate’s corporate codes,
policies or procedures as in effect from time to time, (e) the Participant’s
continued failure to meet minimum performance standards as determined by the
Company or an Affiliate, (f) the Participant’s violation of any statutory,
contractual, or common law duty or obligation to the Company or an Affiliate,
including, without limitation, the duty of loyalty, or (g) the Participant’s
material breach of any confidentiality or non-competition covenant entered into
between the Participant and the Company or an Affiliate, including, without
limitation, the covenants contained in this Agreement. The determination of the
existence of Cause shall be made by the Company in good faith, which
determination shall be conclusive for purposes of this Agreement.


4.    Dividends. If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by (b)
the Fair Market Value of a Share on the payment date of such dividend. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Participant shall be increased by a number
equal to the product of (I) the aggregate number of RSUs held by the Participant
through the related dividend record date, multiplied by (II) the number of
Shares (including any fraction thereof) payable as a dividend on a Share.


5.    Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other similar events (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion, adjust any
Shares or RSUs subject to this Agreement to reflect such Adjustment Event.








--------------------------------------------------------------------------------


6.    Cancellation and Rescission of RSUs and Shares Underlying RSUs.


(a)    Upon any transfer or issuance of Shares underlying RSUs, the Participant
shall certify in a manner acceptable to the Company that the Participant is in
compliance with the terms and conditions of this Agreement and the Plan.


(b)    In the event the Participant’s employment with the Constituent Companies
is terminated for Cause or if the Participant breaches any of the provisions of
Section 7 of this Agreement, the Participant shall, to the extent legally
permitted, transfer to the Company a number of Shares equal to the number of
Shares that have been issued or transferred under this Agreement (without regard
to whether the Participant continues to own or control such previously delivered
Shares) and the Participant shall bear all costs of transfer, including any
transfer taxes that may be payable in connection with such transfer.


7.    Restrictive Covenants.


(a)    The Participant shall not, for a period of eighteen months following the
termination of the Participant’s employment with the Constituent Companies:


(i) associate (including, but not limited to, association as a sole proprietor,
owner, employer, partner, principal, investor, joint venturer, shareholder,
associate, employee, member, consultant, contractor or otherwise) with any
Competitive Enterprise or any of the affiliates, related entities, successors,
or assigns of any Competitive Enterprise and in connection with such association
engage in Consulting Services; provided, however, that with respect to the
equity of any Competitive Enterprise which is or becomes publicly traded, the
Participant’s ownership as a passive investor of less than 1% of the
outstanding publicly traded stock of a Competitive Enterprise shall not be
deemed a violation of this Section 7(a)(i);


(ii) directly or indirectly (A) solicit, or assist any other individual, person,
firm or other entity in soliciting, any Client or Prospective Client for the
purpose of performing or providing any Consulting Services; or (B) perform or
provide, or assist any other individual, person, firm or other entity in
performing or providing, Consulting Services for any Client or Prospective
Client; or (C) interfere with or damage (or attempt to interfere with or damage)
any relationship and/or agreement between the Company or any Affiliates and a
Client or Prospective Client; or


(iii) directly or indirectly, solicit, employ or retain, or assist any other
individual, person, firm or other entity in soliciting, employing or retaining,
any employee or other agent of the Company or an Affiliate, including, without
limitation, any former employee or other agent of the Company, its Affiliates
and/or their predecessors who ceased working for the Company, its Affiliates
and/or their predecessors within an eighteen- month period before or after the
date on which the Participant’s employment with the Constituent Companies
terminated, in connection with or for the purpose of performing or providing
Consulting Services.


(b)    For purposes of this Agreement:


(i) “Client” shall mean any person, firm, corporation or other organization
whatsoever for whom the Company, its Affiliates and/or their predecessors
provided services within an eighteen-month period before or after the date on
which the Participant’s employment with the Constituent Companies terminated.


(ii) “Competitive Enterprise” shall mean a business enterprise that engages in,
or owns or controls a significant interest in any entity that engages in, the
performance of services of the type provided by the Company, its Affiliates
and/or their predecessors at any time, past, present or future.


(iii) “Consulting Services” shall mean the performance of any services of the
type provided by the Company, its Affiliates and/or their predecessors at any
time, past, present or future.






--------------------------------------------------------------------------------


(iv) “Prospective Client” shall mean any person, firm, corporation, or other
organization whatsoever with whom the Company, its Affiliates and/or their
predecessors have had any negotiations or discussions regarding the possible
performance of services within the eighteen months preceding the Participant’s
termination of employment with the Constituent Companies.


(v) “solicit” shall mean to have any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.


8.    No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any Affiliate.
Further, the Company or an Affiliate may at any time dismiss the Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan or this Agreement, except as otherwise
expressly provided herein.


9. Data Protection. The Participant consents to the processing (including
international transfer) of personal data as set out in Appendix A for the
purposes specified therein.


10. Collateral Agreements. As a condition to the issuance or transfer of the
Shares underlying the RSUs granted hereunder, the Participant shall, to the
degree reasonably required by the Company, (a) execute (i) a counterpart to that
certain Partner Matters Agreement, dated as of April 18, 2001, and/or (ii) an
employment agreement, a consultancy agreement, a letter of appointment and/or an
intellectual property agreement, in form and substance satisfactory to the
Company, or (b) provide evidence that such agreements have been previously
executed.


11. No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan at any time and that the opportunity given to the Participant to
participate in the Plan is entirely at the discretion of the Committee and does
not obligate the Company or any of its Affiliates to offer such participation in
the future (whether on the same or different terms). The Participant further
acknowledges and accepts that such Participant’s participation in the Plan is
outside the terms of the Participant’s contract of employment with the
Constituent Companies and is therefore not to be considered part of any normal
or expected compensation and that the termination of the Participant’s
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement or the Plan that may arise as a result of such
termination of employment.


12. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the Company’s register of shareholders.


13. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 3 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, any applicable
Federal or state laws or relevant securities laws of the jurisdiction of the
domicile of the Participant or to ensure compliance with any additional transfer
restrictions that may be in effect from time to time, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.


14. Transferability Restrictions – RSUs/Underlying Shares. RSUs may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance not permitted by this Section 14 shall be void and
unenforceable against any Constituent Company. Any Shares issued or transferred
to the Participant shall be subject to compliance by the Participant with such
policies as the Committee or the Company may deem advisable from time to time,
including, without limitation, the policies relating to minimum executive
employee share ownership requirements. Such policies shall be binding upon the
permitted respective legatees, legal representatives, successors and assigns of
the Participant. The Company shall give notice of any such additional or
modified terms and restrictions applicable to Shares delivered or deliverable
under the Agreement to the holder of the RSUs and/or the Shares so delivered, as
appropriate, pursuant to the provisions of Section 15 or, if a valid address
does not appear to exist in the




--------------------------------------------------------------------------------


personnel records, to the last address known by the Company of such holder.
Notice of any such changes may be provided electronically, including, without
limitation, by publication of such changes to a central website to which any
holder of the RSUs or Shares issued therefrom has access.


15. Notices. Any notice to be given under this Agreement shall be addressed to
the Company in care of its General Counsel at:


Accenture Ltd
1661 Page Mill Road
Palo Alto, CA 94304
Telecopy: (650) 213-2956
Attn: General Counsel


(or, if different, the then current principal business address of the duly
appointed General Counsel of the Company) and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.


16. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any issuance or transfer due under this Agreement or
under the Plan or from any compensation or other amount owing to the
Participant, applicable withholding taxes with respect to this Agreement or any
issuance or transfer under this Agreement or under the Plan and to take such
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. Notwithstanding the foregoing, if the
Participant’s employment with the Constituent Companies terminates prior to the
issuance or transfer of all of the Shares under this Agreement, the payment of
any applicable withholding taxes with respect to any further issuance or
transfer of Shares under this Agreement or the Plan shall be made solely through
the sale of Shares equal to the statutory minimum withholding liability.


17. Choice of Law and Jurisdiction. THE INTERPRETATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW AND SHALL BE SUBJECT TO
THE EXCLUSIVE JURISDICTION OF THE NEW YORK COURTS.


18. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.


19. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


20. Administration; Consent. In order to manage compliance with the terms of
this Agreement, Shares delivered pursuant to the Agreement may, at the sole
discretion of the Company, be registered in the name of the nominee for the
holder of the Shares and/or held in the custody of a custodian until otherwise
determined by the Company. To that end, by acceptance of this Agreement, the
holder hereby appoints the Company, with full power of substitution and
resubstitution, his or her true and lawful attorney-in-fact to assign, endorse
and register for transfer into such nominee’s name or deliver to such custodian
any such Shares, granting to such attorneys, and each of them, full power and
authority to do and perform each and every act and thing whatsoever that such
attorney or attorneys may deem necessary, advisable or appropriate to carry out
fully the intent of this paragraph as such person might or could do personally.
It is understood and agreed by each holder of the Shares delivered under the
Agreement that this appointment, empowerment and authorization may be exercised
by the aforementioned persons with respect to all Shares delivered pursuant to
the Agreement of such holder, and held of record by another person or entity,
for the period beginning on the date hereof and ending on the later of the date
the Agreement is terminated and the date that is ten years following the last
date Shares are delivered pursuant to this Agreement. The form of the custody
agreement and the identity of the custodian and/or nominee shall be as
determined from time to time by the Company in its sole discretion. A holder of
Shares delivered pursuant to the Agreement acknowledges and agrees that the
Company may refuse to register the transfer of and enter stop




--------------------------------------------------------------------------------


transfer orders against the transfer of such Shares except for transfers deemed
by it in its sole discretion to be in compliance with the terms of this
Agreement. Each holder of Shares delivered pursuant to the Agreement agrees to
execute such additional documents and take such other actions as may be deemed
reasonably necessary or desirable by the Company to effect the provisions of the
Agreement, as in effect from time to time. Each holder of Shares delivered
pursuant to the Agreement acknowledges and agrees that the Company may impose a
legend on any document relating to or Shares issued or issuable pursuant to this
Agreement conspicuously referencing the restrictions applicable to such Shares.








IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Date of Grant set forth on the attached Essential Grant Terms.






ACCENTURE LTD
 
 
By:
 
 
 
 
Douglas G. Scrivner
General Counsel and Secretary
 
 
PARTICIPANT
 
 
By:
 















--------------------------------------------------------------------------------


APPENDIX A


DATA PROTECTION PROVISION


(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates so that they can fulfill their obligations and exercise their rights
under the Plan, issue certificates (if any), statements and communications
relating to the Plan and generally administer and manage the Plan, including
keeping records of participation levels from time to time. Any such processing
shall be in accordance with the purposes and provisions of this data protection
provision. References in this provision to the Company and its Affiliates
include the Participant’s employer.



These data will include data:


(i) already held in the Participant’s records such as the Participant’s name and
address, ID
number, payroll number, length of service and whether the Participant works
full- time or part time;


(ii) collected upon the Participant accepting the rights granted under the Plan
(if applicable); and


(iii) subsequently collected


by the Company or any of its Affiliates in relation to the Participant’s
continued participation in the Plan, for example, data about shares offered or
received, purchased or sold under the Plan from time to time and other
appropriate financial and other data about the Participant and his or her
participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).


(b)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.



(c)
In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates. Data may be transferred not only within the country in which
the Participant is based from time to time or within the EU or the European
Economic Area, but also worldwide, to other employees and officers of the
Company and its Affiliates and to the following third parties for the purposes
described in paragraph (a) above:



(i) Plan administrators, auditors, brokers, agents and contractors of, and third
party service providers to, the Company or its Affiliates such as printers and
mail houses engaged to print or distribute notices or communications about the
Plan;


(ii) regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;


(iii) actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;


(iv) other third parties to whom the Company or its Affiliates may need to
communicate/transfer the data in connection with the administration of the Plan,
under a duty of confidentiality to the Company and its Affiliates; and


(v) the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.






--------------------------------------------------------------------------------




Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA and Bermuda.


All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.


The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate or to be destroyed if the Participant wishes to
withdraw his or her consent. The Participant is entitled to all the other rights
provided for by applicable data protection law, including those detailed in any
applicable documentation or guidelines provided to the Participant by the
Company or its Affiliates in the past. More detailed information is available to
the Participant by contacting the appropriate local data protection officer in
the country in which the Participant is based from time to time. If the
Participant has a complaint regarding the manner in which personal information
relating to the Participant is dealt with, the Participant should contact the
appropriate local data protection officer referred to above.


(d)
The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.



